UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-6422


RICKY BUTLER,

                  Plaintiff - Appellant,

            v.

SUPERINTENDENT EDWARD HULL, a/k/a Superintendent Ted Hull; NURSE
HRYN; ASSISTANT SUPERINTENDENT PHYLLIS BACK, a/k/a Deputy
Superintendent Back, a/k/a Major Back; CORRECTIONAL OFFICER LAW, JR.;
CORRECTIONAL OFFICER LAW, SR.; CORRECTIONAL OFFICER BUNTIN;
CORRECTIONAL OFFICER WILLIAMS; NURSE VAUGHAN; SERGEANT
TYLER TAYLOR, a/k/a Sergeant Taylor; CHIEF OF SECURITY DARYL
TURNER, a/k/a Captain Daryl Turner, a/k/a Captain Turner; DR. JAMES
DUDLEY, Medical Director at Northern Neck Regional Jail and Physician at
Riverside Tappahannock Hospital; LIEUTENANT J. NEWSOME, a/k/a Lieutenant
Newsome; LIEUTENANT ELEAZAR LUNA, a/k/a Lieutenant Luna; AMY
DAMERON, a/k/a Medical Director Amy Dameron, Inmate Services Director;
JAMES BARNES, a/k/a EMT Barnes, Emergency Medical Technician/Assistant
Medical Director; EMERGENCY MEDICAL TECHNICIAN JETER, a/k/a EMT
Jeter; EMERGENCY MEDICAL TECHNICIAN SHELTON, a/k/a EMT Shelton;
KEITH JOHNSON, a/k/a Counselor Johnson, Mental Health Counselor;
CORRECTIONAL OFFICER HARRIS; OFFICER IAN HOUCHIN, a/k/a
Correctional Officer Houchin; OFFICER ANTHONY T. GRAY, a/k/a Correctional
Officer Gray; SERGEANT ENGLISH; OFFICER ALEX WILLIAMS; OFFICER
DORIAN GARNER; OFFICER CHASITY JONES, a/k/a Chasity Taylor;
OFFICER DIVINE VENEY; OFFICER ASHLEY VENEY; OFFICER BERNARD
NELSON; LIEUTENANT BURRELL; OFFICER JOHNTIEUS BALL; OFFICER
R. RAY; OFFICER R. WALKER; OFFICER C. THOMAS; OFFICER SMITH;
OFFICER GIBSON; OFFICER JOHNATHAN DAVIS; OFFICER MALCOLM
PARKER; OFFICER WESTON SHROPSHIRE; OFFICER BRYAN TINDER;
OFFICER SIGIFREDO A. LUNA; OFFICER E. FREDERICK; OFFICER E.
HALL; OFFICER DANIEL BROWN; OFFICER ESAW LEE; OFFICER J.
VIARS; OFFICER RICHARD ROSE; OFFICER ANTHONY DARBY; OFFICER
CONNOR JERNIGAN; OFFICER MELINDA BEST; OFFICER J. DEGAETANI;
SERGEANT W. CHATHAM; SERGEANT M. MOORE; SERGEANT R.
KNIGHT; SERGEANT SAMUEL BRINKLEY; LIEUTENANT CURTIS
BURTON; DR. JEFFREY M. HASKINS, Urologist at Riverside Tappahannock
Hospital; RIVERSIDE TAPPAHANNOCK HOSPITAL; RIVERSIDE HEALTH
SYSTEM, as parent company at Riverside Tappahannock Hospital; DR.
EMMETH A. DANIEL, Riverside Tappahannock Hospital Doctor,

                    Defendants - Appellees,

             and

NORTHERN NECK REGIONAL JAIL; NORTHERN NECK REGIONAL JAIL
BOARD,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-01525-TSE-JFA)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Butler, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ricky Butler seeks to appeal the district court’s orders granting in part and denying

in part Defendants’ motions for summary judgment, denying Butler’s motions for

reconsideration, and granting in part and denying in part several pretrial motions in Butler’s

42 U.S.C. § 1983 action. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Butler’s complaint. Id. at 696-97. Because Butler’s claims against one

Defendant are still proceeding before the district court, and the court did not certify its

orders for immediate appeal, we conclude that the orders Butler seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. Accordingly, we deny

Butler’s motion to voluntarily withdraw certain claims as moot and dismiss the appeal for

lack of jurisdiction. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                      DISMISSED




                                                 3